In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0292V
                                   Filed: November 30, 2016
                                        UNPUBLISHED

****************************
GAIL M. SCHRANK,                        *
                                        *
                      Petitioner,       *      Ruling on Entitlement; Concession;
v.                                      *      Tetanus-diphtheria-acellular pertussis
                                        *      (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                     *      Related to Vaccine Administration
AND HUMAN SERVICES,                     *      (“SIRVA”); Special Processing Unit
                                        *      (“SPU”)
                      Respondent.       *
                                        *
****************************
Kristin M. Cafferty, Habush, Habush & Rottier, S.C., Racine, WI, for petitioner.
Alice Isabel Legal Tayman, U.S. Dep’t of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On March 2, 2016, Gail M. Schrank (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that as a result of receiving a Tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccination in her left shoulder on March 4, 2014,
she suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”). Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On November 30, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has concluded that a preponderance of the
evidence establishes that the injury to petitioner’s left shoulder was caused by the
administration of the March 4, 2014 Tdap vaccine, and that petitioner’s injury is not due

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
to factors unrelated to the administration of that vaccination. Id. at 5. Respondent
further agrees that the six month sequela requirement has been satisfied. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2